The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 2, 2015

                                    No. 04-15-00150-CR

                                    Billy BENAVIDEZ,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 09-CRD-122
                       Honorable J. Manuel Banales, Judge Presiding


                                      ORDER
       The 229th District Court’s extension of time to file its written finding of fact and
conclusions of law is granted. Time is extended to December 11, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court